  Case 2:20-cv-05124-JXN-MAH Document 44 Filed 08/25/21 Page 1 of 1 PageID: 696




                       UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY



                                                                   MARTIN LUTHER KING
                                                                BUILDING & U.S. COURTHOUSE
        CHAMBERS OF                                                     50 Walnut Street
       JULIEN X. NEALS                                                 Newark, NJ 07102
UNITED STATES DISTRICT JUDGE                                             (973) 645-6042


                                          August 25, 2021

                                       LETTER ORDER

             RE: LEGAL CAPITAL GROUP, LLC v. CALLAGY LAW, P.C. et al
                 Civil Action No. 20-5124 (JXN) (MAH)

   Dear Counsel:

          Considering the parties’ request for an extension of discovery deadlines based on progress

   in mediation, and in the interest of efficient case management, Defendants’ Motion to Dismiss

   [ECF No. 28] is hereby administratively terminated. If the matter does not settle by September

   17, 2021, Defendants may submit a letter to the Undersigned requesting reinstatement of the

   Motion.



      IT IS SO ORDERED.

                                                       s/ Julien Xavier Neals
                                                       Julien Xavier Neals
                                                       United States District Judge
